DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 21, 2020 has been entered.  Claims 1-11, 13-17, and 19-22 are pending in the application.  Applicant’s amendments have overcome the drawing and specification objections previously set forth in the Non-Final Office Action mailed August 19, 2020.  Applicant’s amendments to claims 8-10 and 14-16 have overcome the claim objections previously set forth regarding such claims.  Examiner acknowledges Applicant’s cancellation of claims 12 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 9, 10, 13, 15, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) in view of Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott).
	Re. Claims 1, 7, and 13: Bonutti teaches a joint disorder diagnostic invention (Paragraph 0001: “The present disclosure relates generally to systems and methods for use in diagnosing a patient, and more specifically to systems and methods for use in diagnosing a medical condition of a patient;” paragraph 0036, “It should be noted that the patient experience can apply to any medical situation including, but not limited to, orthopedic joint replacements”), comprising: 

receiving, at one or more processors in communication with the sensors (Fig. 1, a processor 14 in communication with sensors 21 via an input device 20), the captured positions and a pain value associated with the captured positions (Paragraph 0030: “In one embodiment, system 100 tracks the pain and/or discomfort of a patient going through the provided 208 motion pattern”);
compiling, with the one or more processors, the captured positions and the pain values associated with the captured positions to generate a test patient profile (Paragraph 0031: “In the exemplary embodiment, patient data (e.g., motion pattern data) is received 210 by system 100 to determine 212 a diagnostic class for the patient based on the received 210 patient data;” the term patient data reads upon a patient profile, and includes pain values of the patient going through the provided motion pattern); 
comparing, with the one or more processors, the test patient profile to one or more stored profiles (Paragraph 0004: “… compare the received data to a baseline, and determine a class of patient based on the received patient data), 
the one or more stored profiles comprising positions for the one or more preselected points of interest of another test patient through the preselected range of motion, or test and a pain value associated with the positons, each stored profile associated with a diagnosis (Fig. 3, step 212, wherein 
based on the comparing, associating the test patient profile with a diagnosis associated with the one or more stored profiles that matches the test patient profile (Fig. 3, step 212, a diagnostic class determined after comparing patient data received in step 210 to orthopedic conditions, i.e., stored profiles).
Bonutti does not teach selecting, by the one or more processors, a second preselected range of motion, or test, based on the test patient profile; updating, by the one or more processors, the test patient profile based on additional captured positions for one or more preselected points of interest of the test patient through the second preselected range of motion, or test and a second pain value associated with the additional captured positions.
Elliott teaches selecting, by the one or more processors, a second preselected range of motion, or test, based on the test patient profile (Paragraph 0038, 0069: selectable exercises based on patient’s movement pathology);
updating, by the one or more processors, the test patient profile based on additional captured positions for one or more preselected points of interest of the test patient through the second preselected range of motion, or test and a second pain value associated with the additional captured positions (Paragraph 0057: motion profile of user is updated according to previously recorded motion profiles, not precluding motion profiles performed by the user; Paragraph 0070: updating treatment based on existing assessments).

It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti in view of Elliott to have included selecting a second preselected range of motion or test based on the patient profile and updating the patient profile based on the additionally captured data as taught by Elliott, the motivation being that additional tests allow for customized assessment and determination of which exercises are most effective for treatment of certain conditions (Paragraph 0070), wherein the updating of a patient profile through such additional tests allow for an assessment of progress (Paragraph 0067).
Re. Claims 3, 9, and 15: Bonutti in view of Elliott teach the invention according to claims 1, 7, and 13.  Bonutti further teaches the invention wherein generating the test patient profile comprises: correlating a binary pain value with each of a plurality of captured positions through the preselected range of motion, or test (Paragraph 0030: “…a user performs the provided 208 motion pattern and tracks or selects when pain and/or discomfort is encountered…;” wherein selecting whether or not pain is experienced is implicitly a binary action).
Re. Claims 4, 10, and 16: Bonutti in view of Elliott teach the invention according to claims 3, 9, and 15.  Elliott further teaches the invention wherein the one or processors (Paragraph 0011: “the method performed on at least one computer, the computer having a processor, a memory, and input/output capability”) is further configured to: correlate the body mass index (BMI) of the test patient with the binary pain values and the captured positions (Paragraph 0060: “For example, comparisons can be made based on … body mass index…”).  Elliott teaches analogous art in the technology of motion capture technology for joint disorder diagnosis (Paragraph 0040).
Re. Claim 5: Bonutti in view of Elliott teach the invention according to claim 1.  Bonutti further teaches the invention where the preselected points of interest comprise a hip joint (Paragraph 0028, “For example, after a patient is provided 208 a motion pattern, appropriate sensors are applied or coupled to the legs and/or hip of a patient to capture motion data of the patient”). 
Re. Claim 19: Bonutti in view of Elliott teach the invention according to claim 1.  Elliott further teaches the invention further comprising generating, by the one or more processors, a graphical user interface (GUI) that includes one or more instructions for correction of a disorder indicated by the diagnosis (Paragraph 0042: training regimen displayed on an output device).
Re. Claim 21: Bonutti in view of Elliott teach the invention according to claim 1.  Elliott further teaches the invention where the each of the sensors are implemented with a corresponding unique coded indicia (Paragraph 0040: “In some embodiments, markers (i.e., coded indicia) can be placed at the nodes and are identified, as applicable, by the motion capture device 20”).
Claims 2, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) and Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) in view of Han et al. (WO 2016/014163 A1) (hereinafter – Han).
Re. Claims 2, 8, 14, and 20: Bonutti in view of Elliott teach the invention according to claims 1, 7, and 13.  Bonutti and Elliott do not teach the invention where the one or more processors is further configured to generate one or more images of the preselected points of interest of the test patient, the one or more images comprising visual representations of the captured positions and pain values associated with the captured positions through the preselected range of motion, or test.
Han teaches the invention where the one or more processors (Paragraph 0035, describing the system and method embodied on a computing device 12 comprising a processor and non-transitory memory) is further configured to generate one or more images of the preselected points of interest of 
Han also teaches the invention as required by claim 20, where compiling the captured positions and the pain values comprises overlaying the pain values with one or more of the captured positions at which the test patient experiences pain corresponding to the pain values (Figs. 7-10B: captured positions with overlaid pain values).
Han teaches analogous art in the technology of motion capture technology for joint disorder analysis (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Bonutti in view of Elliott to include generating one or more images of the preselected points of interest, the images comprising visual representations of the captured position and pain values, the motivation being that generation of such images provides for a better way to track therapeutic progress and medication effectiveness, visualize patient education, and plan for intervention such as surgery (Paragraphs 0013, lines 18-20).
Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) and Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) in view of Houmanfar et al. (U.S. 2015/0120016 A1) (hereinafter – Houmanfar).
Re. Claims 6, 11, and 17: Bonutti in view of Elliott teach the invention according to claims 5, 7, and 13, wherein Bonutti also teaches the invention wherein the preselected points of interest comprise a hip joint (see rejection for claim 5; Paragraph 0028, “For example, after a patient is provided 208 a 
Bonutti and Elliott do not teach the invention where the preselected range of motion, or test comprises at least one of: internal rotation of the hip joint; external rotation of the hip joint; hip flexion; and pelvic tilt.
Houmanfar teaches the invention where the preselected range of motion, or test comprises at least one of: internal rotation of the hip joint; external rotation of the hip joint (Paragraph 88: “In this example, motion data is collected… and hip rotation are estimated…”); hip flexion (Paragraph 0057: “To demonstrate the invention, the following exercises are analyzed: knee extension/flexion while seated, knee and hip extension/flexion while supine, and squat”); and pelvic tilt.  Examiner notes that the motion of the squat performed in paragraph 0057 as cited in Houmanfar may also require both an interior and exterior rotation of the hip joint, hip flexion, as well as pelvic tilt, and therefore reads upon the requirements of claims 6, 12, and 18.  Houmanfar teaches analogous art in the technology of motion capture technology for joint disorder diagnosis (Paragraph 0010).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Bonutti in view of Elliott to have the preselected range of motion or test comprises at least one of: internal rotation of the hip joint; external rotation of the hip joint; hip flexion; and pelvic tilt, the motivation being that such ranges of motion are commonly performed to evaluate the hip and knee joints (Paragraph 106, lines 12-14).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) and Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) in view of Connor (U.S. 2015/0309563 A1) (hereinafter – Connor).
Re. Claim 22: Bonutti in view of Elliott teach the invention according to claim 7.  Bonutti and Elliott do not teach the invention where the sensors comprise electromagnetic fibers sewn into the body suit.
Connor teaches the invention where the sensors comprise electromagnetic fibers sewn into the body suit (Abstract: the invention is an article of clothing for measuring body motion, posture, and/or configuration using flexible electromagnetic pathways; Paragraph 0221: “In an example, the first and second energy pathways can be sewn into, inserted into, or adhered to a pair of pants, knee tube, knee pad, or union suit”).  
Connor teaches analogous art in the technology of motion sensing (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti in view of Elliott to have used sensors comprising electromagnetic fibers sewn into the body suit as taught by Connor, the motivation being that the use of multiple flexible and compact electromagnetic fibers spanning a certain area of the body allows for increased measurement accuracy at that position due to the multiple signals generated (Paragraph 0082).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         


/DEVIN B HENSON/               Primary Examiner, Art Unit 3791